 


114 HR 1417 IH: Puerto Rico Hospital Medicare Reimbursement Equity Act of 2015
U.S. House of Representatives
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1417 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2015 
Mr. Pierluisi introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title XVIII of the Social Security Act to provide parity to Puerto Rico hospitals with respect to inpatient hospital payments under the Medicare program. 
 
 
1.Short titleThis Act may be cited as the Puerto Rico Hospital Medicare Reimbursement Equity Act of 2015. 2.Modification of Medicare inpatient hospital payment rate for Puerto Rico hospitalsSection 1886(d)(9)(E) of the Social Security Act (42 U.S.C. 1395ww(d)(9)(E)) is amended—
(1)by striking and at the end of clause (iii); (2)in clause (iv), by inserting and before October 1, 2015, after 2004, and by striking the period at the end and inserting ; and; and
(3)by adding at the end the following new clause:  (v)on or after October 1, 2015, the applicable Puerto Rico percentage is 0 percent and the applicable Federal percentage is 100 percent.. 
 
